Citation Nr: 1423849	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  13-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the Appellant submitted a timely notice of disagreement with respect to a July 6, 2010 administrative decision.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Appellant has no verified military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative determination by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  In March 2009, the Appellant submitted a claim of entitlement to a one-time payment from the Filipino Equity Compensation fund, which was denied in an administrative decision dated on July 6, 2010.

2.  The Appellant submitted a notice of disagreement with the July 6, 2010 administrative decision that was time-stamped as received by the RO on January 29, 2013.


CONCLUSION OF LAW

The Appellant did not submit a timely notice of disagreement to the July 6, 2010 administrative decision that denied his claim of entitlement to a one-time payment from the Filipino Veteran Equity Compensation fund.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining the timeliness of a notice of disagreement.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

In March 2009, the Appellant submitted a claim of entitlement to a one-type payment from the Filipino Veteran Equity Compensation fund.  The RO denied the Appellant's claim in an administrative decision dated on July 6, 2010.  Notice of this decision was sent the Appellant along with notice of his appellate rights (VA Form 4107).

Generally, after a decision has been issued by the agency of original jurisdiction, an appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201.  

A notice of disagreement is a written communication filed with the agency of original jurisdiction that, among other things, expresses dissatisfaction or disagreement with an adjudicative determination.  38 C.F.R. § 20.201.  A notice of disagreement may be filed by the claimant, his fiduciary, or such accredited representative, attorney, or authorized agent as he/she may select.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.301(a). 

The time limit for the filing of a notice of disagreement is governed by 38 C.F.R. 
§ 20.302(a), which provides, in pertinent part, that: 

[A] claimant, or his or her representative, must file a Notice of Disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 

See also 38 U.S.C.A. § 7105.

Consequently, with respect to the July 6, 2010 administrative decision, the Appellant would have needed to file his notice disagreement by July 6, 2011, in order for it to be considered timely.

The Appellant submitted a notice of disagreement to the July 6, 2010 administrative decision that was time-stamped as received by the RO on January 29, 2013.  Therein, the Appellant acknowledged that he received notice of the RO's July 6, 2010 administrative decision that denied his claim, but provided no evidence or argument as to the timeliness of his notice of disagreement with the July 6, 2010 administrative decision.  In a July 2013 notice of disagreement (regarding the issue of timeliness), the Appellant limited his assertions to the merits of his claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation fund.  He also requested a hearing at the RO.  During an informal hearing on September 3, 2013, the Appellant expressed a desire to continue his appeal with respect to the timeliness of his notice of disagreement to the July 6, 2010 administrative decision.  The Appellant also reported that he received notice of the July 6, 2010 decision in August 2010.  The Appellant did not otherwise submit evidence or argument in support of his claim as to the timeliness of his notice of disagreement with the July 6, 2010 administrative decision.

In sum, there is no indication in the record that the Appellant did not receive notice of the July 6, 2010 administrative decision or his appellate rights.  Indeed, the Appellant acknowledged that he received the notice in August 2010.  The Appellant did not assert, and the evidence of record was not otherwise supportive of finding, that he submitted a notice of disagreement with July 6, 2010 administrative decision before he submitted the notice of disagreement that was received by the RO on January 29, 2013.  The Appellant is contending, in effect, that the January 29, 2013 notice of disagreement is timely.  This argument simply does not comport with the regulations.  The Appellant's January 29, 2013 notice of disagreement was received by the RO approximately 11/2 years beyond the time frame established by the regulations defining the timeliness of a notice of disagreement.  38 C.F.R. § 20.302.  Accordingly, the Board finds that the Appellant did not file a timely notice of disagreement with regard to the July 6, 2010 administrative decision that denied his claim of entitlement to a one-time payment from the Filipino Veterans Compensation fund.  Thus, the appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely notice of disagreement to the July 6, 2010 administrative decision that denied the Appellant's claim of entitlement to a one-time payment from the Filipino Veterans Compensation fund was not received and the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


